ACCEPTED
                                                                                          01-14-00240-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     4/28/2015 6:02:02 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               NO. 01-14-00240-CR

SEAN MICHAEL MCGUIRE                      §   IN THE COURT OF APPEALS
                                                                FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
VS.                                       §   FIRST   JUDICIAL4/28/2015
                                                               DISTRICT 6:02:02 PM
                                                              CHRISTOPHER A. PRINE
                                                                      Clerk
STATE OF TEXAS                            §   HOUSTON, TEXAS

           STATE’S SECOND MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Appellant filed his amended brief on February 5, 2015, which was originally

due on September 4, 2014. On March 9, 2015, the State filed its first motion for

extension of time of fifty-three days to file its brief, concurrent with the companion

case in Cause No. 01-14-00240-CR. This Court granted the State’s motion to May

1, 2015, “WITH NO FURTHER EXTENSIONS.” The State’s brief in companion

case for failure to stop and render aid is being readied for filing and will be timely

filed on May 1, 2015.

      At the time of the request for the first extension, the State asked for only 53

days to correspond with the deadline in the companion case; the undersigned had not

yet read record of the trial and was not cognizant of the complexity of the record and

the several issues that affected the presentation of the State’s case; the undersigned

did not anticipate her assignment to a de novo contempt of court hearing requested

by an attorney; the undersigned did not anticipate a death that caused the undersigned

to schedule a trip out of town for May 1-12, 2015. The undersigned respectfully

                                          1
requests the Court for a response to this motion for extension of time as soon as

possible and before May 1, 2015.

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), the State provides the

following information:

Current Deadline:                      May 1, 2015

Length of Extension Sought:            45 days to June 15, 2015

Number of Previous Extensions:         One

Facts compelling this request for an extension:

      In the last 80 days, the undersigned assistant district attorney completed the

State’s petition for writs of mandamus and prohibition in Ex rel State of Texas, John

Healey, District Attorney v. Brady G. Elliott, Judge 268th District Court, Nos. WR-

82,875-01 & WR-82,875-02 (response requested to motion for leave to file, March

4, 2015); the State’s brief in Ex parte Okonkwo, No. 14-14-000835-CR; the State’s

brief in Gamez v. State, No. 14-14-00203-CR; the States’s response and supplemental

response to the original proceeding in In re Carter, Nos. 01-15-00216-CR & 01-15-

00217-CR; the State’s response to a motion to correct and allegedly inaccurate court

reporter’s record in State v. Damon Dove, Cause No. 12-DCR-0611814; the State’s

response to a time credit mandamus in State v. Derrick Thomas, Cause No. 12-DCR-

061680; the State’s supplemental answer in Ex parte Sandbloom, WR-79,922-02, on

remand by the Court of Criminal Appeals. The undersigned also prepared three State

                                         2
responses to motions filed in the de novo contempt hearing, In re David Christopher

Hesse, in State v. Carter, 12-DCR-061186.

      The record in this case is voluminous--Clerk’s Record is three volumes, the

Reporter’s Record of the suppression hearing, pre-trial motions hearing, and jury trial

is approximately 2,471 pages. The undersigned has spent the majority of the last four

weekends and week reading this difficult record, which is filled with typographical

errors, vociferous arguments, and took considerably more time to read than

anticipated.

      More importantly, the evidence in this case includes a test result from a

warrantless blood draw made under Section 724.012, Texas Transportation Code.

The constitutionality of this statute was addressed in State v. Villarreal, No. PD-

0306-14, 2014 WL 6734178 (Tex. Crim. App. Nov. 26, 2014). Rehearing was

granted on February 25, 2015, in part on the basis of the State’s request for the Court

of Criminal Appeals to consider Heien v. North Carolina, 135 S. Ct. 530 (U.S. Dec.

15, 2014), in its decision. The State hopes to summarize the existing arguments and

contribute new arguments on this weighty constitutional issue.

      Further, contrary to law, the trial court required redactions in the in-car video

recordings of Appellant’s statements and failed to instruct the jury to return a verdict

on each count of the indictment. The State anticipates bringing cross-points of error

that must be carefully culled from the record.

                                           3
      The undersigned will be out of town May 1-12, 2015, and has a brief on the

merits due on May 22, 2015, in Moore v. State, PD-1634-14.

      The State asks for an extension of time not for delay only, but to see that justice

is done. Barring unforeseen circumstances, the State will not seek any further

extension of time.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Richmond, Texas 77469
                                               (281) 238-3205/(281) 238-3340 (fax)
                                               Gail.McConnell@fortbendcountytx.gov


                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing State's motion for extension of time
was served on May 28, 2015, on Ms. Kristen Jernigan, Attorney for Appellant
through the electronic filing manager or by email.
                                                /s/ Gail Kikawa McConnell
                                                Gail Kikawa McConnell




                                           4